                                                                    Case 2:18-cv-01714-JCM-PAL Document 27 Filed 12/13/18 Page 1 of 2



                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                            3
                                                                 AKERMAN LLP
                                                            4    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            5    Telephone: 702 634 5000
                                                                 Facsimile: 702 380 8572
                                                            6    Email: ariel.stern@akerman.com
                                                                 Email: rex.garner@akerman.com
                                                            7

                                                            8    Attorneys for Bank of America, N.A.

                                                            9
                                                                                                UNITED STATES DISTRICT COURT
                                                            10

                                                            11                                           DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                     LAS VEGAS, NEVADA 89134




                                                                 JAMES KU,                                          CASE NO. 2:18-cv-01714-JCM-PAL
AKERMAN LLP




                                                            13
                                                                                Plaintiff,                          STIPULATION AND [PROPOSED]
                                                            14                                                      ORDER TO EXTEND DEADLINE FOR
                                                            15          vs.                                         DEFENDANT BANK OF AMERICA,
                                                                                                                    N.A. TO RESPOND TO COMPLAINT
                                                            16   TRANS UNION, LLC, A DELAWARE
                                                                 LIMITED LIABILITY COMPANY,                         [FIRST REQUEST]
                                                            17   EQUIFAX INFORMATION SERVICES,
                                                                 LLC, A GEORGIA LIMITED LIABILITY                   Complaint Filed: September 7, 2018
                                                            18   COMPANY, AMERICAN EXPRESS
                                                            19   COMPANY, A NEW YORK COMPANY,
                                                                 BANK OF AMERICA, N.A., A NATIONAL
                                                            20   BANKING ASSOCIATION, BMW
                                                                 FINANCIAL SERVICES NA, LLC, A
                                                            21   DELAWARE LIMITED LIABILITY
                                                                 COMPANY, U.S. DEPARTMENT OF
                                                            22
                                                                 AGRICULTURE, A GOVERNMENT
                                                            23   AGENCY, AND CAPITAL ONE BANK
                                                                 (USA), N.A., A FOREIGN CORPORATION,
                                                            24
                                                                                Defendants.
                                                            25

                                                            26

                                                            27          Plaintiff James Ku ("Plaintiff") and Defendant Bank of America, N.A. ("BANA") (collectively,

                                                            28   the "Parties"), by and through their undersigned counsel of record, hereby stipulate and agree to extend

                                                                                                                     1
                                                                    Case 2:18-cv-01714-JCM-PAL Document 27 Filed 12/13/18 Page 2 of 2



                                                             1   the deadline for BANA to respond to Plaintiff's Complaint filed and served on September 7, 2018 and

                                                             2   November 27, 2018 respectively, as follows:

                                                             3          WHEREAS, the current deadline for BANA to file its response to Plaintiff's Complaint is

                                                             4   December 18, 2018, and it needs additional time to investigate Plaintiff's claims and prepare its response.

                                                             5          WHEREAS, the Parties conferred and reached an agreement to extend the deadline for BANA

                                                             6   to file a response to Plaintiff's Complaint up to and including January 17, 2019. This is the Parties' first

                                                             7   request for an extension of time on the response deadline.

                                                             8          THEREFORE, in consideration of the foregoing, the parties request that the Court modify

                                                             9   BANA's response deadline, as follows:

                                                            10          1.      That the deadline for BANA to file a response to Plaintiff's Complaint is extended up to

                                                            11   and including January 17, 2019.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                     LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13    DATED this 13th day of December, 2018              DATED this 13th day of December, 2018
                                                            14    MARX LAW FIRM                                      AKERMAN LLP
                                                            15
                                                                  By:/s/ Bradley M. Marx                             By: /s/ Rex D. Garner
                                                            16       Bradley M. Marx                                      Rex D. Garner
                                                                     601 S. 10th Street                                   1635 Village Center Circle, Suite 200
                                                            17       Las Vegas, NV 89101                                  Las Vegas, NV 89134
                                                                     Email: brad@marxfirm.com                             Email: rex.garner@akerman.com
                                                            18       Telephone: 702-900-2541                              Telephone: 702-634-5000
                                                            19
                                                                     Attorneys For Plaintiff                               Attorneys For Defendant Bank of
                                                            20                                                             America, N.A.

                                                            21

                                                            22                                          IT IS SO ORDERED:
                                                            23
                                                                                                        ________________________________________
                                                            24                                          UNITED STATES MAGISTRATE JUDGE

                                                            25                                                   December 17, 2018
                                                                                                        Dated: __________________________________

                                                            26

                                                            27

                                                            28

                                                                                                                       2
